Title: From John Quincy Adams to Abigail Smith Adams, 12 August 1811
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 23.
St: Petersburg 12. August 1811.

On the 10th: of August 1811. we received your favour of 22. September 1810 to my wife; not quite eleven months after it was written; and the next day we received that of 8 June 1811. which has performed its voyage in a little more than two. Whether the Passage has been short or long the letter always gives pleasure, and always contains some intelligence that is new.
You have repeatedly mentioned that you had never received my number 4. which surprized me much, because it was dated 6. June 1810. And sent by Captain Beckford—A duplicate had also gone by the Chesapeake to Baltimore, and I knew that both those vessels had arrived—It now appears that you had received both the original and duplicate, and they must by mistake have been numbered 3.
My letters to you were 9. Augt: 1809. N.1—22d: October 1809. N.2. This was written at Cronstadt; a few lines merely to inform you of our arrival; and as you have never acknowledged the receipt of it, I suspect it to be if any, the real one missing—8 Feby: 1810. N.3.—6. June 1810. N.4—25. July 1810. N.5.—Of this and all the subsequent numbers to 13. inclusive you have acknowledged the receipt—That was dated 30. January last, and this is the tenth written to you since then—During the last year I have never suffered one month to pass without writing to you, and several times have written twice—As I found the receipt of a duplicate alone rather occasioned disappointment than pleasure I now make it a rule to send with every letter the duplicate of its last predecessor; so that you will be sure of never receiving a duplicate alone.
Your late Letters all remind me of Ovid’s Epistle from Penelope to Ulysses
“Hanc tua Penelope lento tibi mittit, Ulysse,
Nil mihi rescribas; at tamen ipse veni.”
I ask pardon for quoting latin to you; my only apology for which is that it is from a Lady’s letter—I propose to you to put it as a test of Master George’s progress, upon him to construe for you; and tell him that when I first construed it, a facetious old Gentleman, named Dumas told me that it contained a secret—That it gave information against the hard-hearted wretch who put to death that mirror of conjugal fidelity Mrs: Penelope—If George has made much proficiency in Rhetoric and Oratory, perhaps he will object that putting to Death a mirror is an incongruous figure, and will not bear painting—But he must let that pass, and muster up not his latin, but his french to find in the first line of Ovid’s Epistle the murderer of Telemachus’s mother.
I have repeated to you in many of my late letters the reason why, instead of coming myself I am still obliged to write letters in return for yours. When I wrote the first page of this, there was a very useful elderly Lady called in the french language emphatically, and with more delicacy than can be found in her English appellation a wise woman, in close tête à tête with my dear wife; and on this twelfth day of August at Seven O’Clock in the Evening she had the wisdom to produce me a charming daughter, to you a grand-daughter, and to my sons George and John a sister whom I trust they will love as much as if she had been born in Quincy—I think this will convince you that “the Climate of St: Petersburg is not too cold to produce an American.”
I hope that you will not think a little levity in this manner of stating to you the fact, incompatible with a heart overflowing with gratitude to God for this new blessing that I have received at his hands—When I had written the first page, the “pangs as of a woman in travel” had scarcely commenced—I left the paper to go and see how it was with the patient, and I could not return to it, untill the moment of joy had succeeded to the distress and anguish of a severe labour, and to the deep anxieties of my own heart.—To the tender mercies of that Being from whom every good and perfect gift proceeds I commit the mother and the child, imploring the aid of his Spirit, that my dearest friend may in his due time be restored to health, and that her daughter may live to reward her sufferings, and rejoyce the souls of her remaining Parent, and both of mine.
Mr: Hall, a young Gentleman in the employ of Lieutt: Governor Gray, is returning to America in the Horace, and will be the bearer of this Letter—I send by the same opportunity the two pieces of sheeting, one for you, and one for my sister, to whom and to all the members of our family I beg to be affectionately remembered—I shall according to your directions send the table linen by another vessel, and in the meantime remain ever dutifully your’s
A.